Title: To John Adams from John Thaxter, 23 September 1780
From: Thaxter, John
To: Adams, John


     
      Sir
      Paris 23d Septr. 1780
     
     The inclosed Letter has this moment been delivered by Mr. Celesia. I have thought it my duty to forward it to You. The letter, which Mr. Mazzei mentions to be inclosed in his, is to his Excellency the Governor of Virginia—am I to forward it to You, or to seal it and forward it to the Governor, first taking a Copy thereof? I wish to have your directions, Sir.
     Capt. Sampson has informed me, that Mitchel and Duncan, that went in the Cartel to England about the time we sailed from Boston, had arrived with about £15,000 sterling’s worth of Goods at Boston—that the Vessel was seized per order of the Navy Board and libelled, and that it was the general Opinion She would be condemned.
     He mentions that a Cartel had arrived at Boston from New York just before he sailed—that she had to the amount of £1500 sterling’s worth of Goods, for some Gentlemen and Ladies in Boston—that he had seized and libelled her by order of the Board of War in behalf of the State, himself and Crew. I cannot but wish very sincerely that these Cargoes may be condemned, and that this perversion of Cartels to the purposes of private Commerce and Emolument may be prevented.
     When Capt. Sampson sailed, Bills of Exchange were to be bought at the rate of fifty two for one—one fortnight before they were at seventy five for one. Even Col: Quincy himself is puzzled to account for these curious changes in the Currency—it has mounted and fallen like the Mercury.
     Hard money, he says is offered to sale—that one third of our proportion of the debt was assessed or to be assessed about the time of his sailing.
     He has politely and obligingly offered to take any family Articles for You and Mr. Dana, when he returns, and desired me to mention it. He leaves Paris to day. Mr. Watson who is with him, as well as himself desire their Respects to You.
     My Respects, if you please, to Mr. Dana and Love to the young Gentlemen.
     I have the Honor to be, with the most perfect Respect, Sir, your Excellency’s most obedient and most humble Servant.
     
      J. Thaxter Junr.
     
    